Title: [June 1761]
From: Adams, John
To: 



      June 11th. 1761.
      
      
       I have been for a Week or fortnight engaged in a Project. Have remarkably succeeded hitherto. Mr. Niles approved in all Things. Major Crosbey approved in all Things. Deacon Palmer approved in all Things. They have given under their Hands a very full and handsome Character and Recommendation of my Brother—much more ample than I expected. They have really Spoken in Hyperbole. They have expressed themselves with Warmth. I expected only a signification of their Consent and Approbation, but they have expressed themselves with Zeal. I ought to consider these Credentials gratefully, as a strong Instance of friendship, and take the first Opportunity of making some Return. Mr. N. has the worst opinion of Thayers Morals. He detests the base Methods of Debauchery, and Lying, and Duplicity, that he has been in. P. despizes him.
       
       But scheming seldom has success. I expect to come off but second best after all. I expect that Thayer will hear of my Design, and in order to defeat it, continue in the office himself. If he should, I shall be pretty well. Intrigue, and making Interest, and Asking favors is a new Employment to me. I’m unpractised in Intrigues for Power.
       I begin to feel the Passions of the World. Ambition, Avarice, Intrigue, Party, all must be guarded.
       My fears of failing are at last vanished. The scheme succeeded in all Things, and is compleated. Boylston is constituted, commissioned, sworn, and this Day, undertaken to officiate. Now a new Train of Anxieties, begins to take Place. Fears of imperfect services, imperfect and false Returns, voluntary and negligent Escapes, miscalculations, Want of strength, Courage, Celerity, Want of Art and Contrivance &c. Rashness, Indolence, Timidity, &c.
       The Project was so well planned, that success seemed certain. Every Party, all the Justices recommended. Two other Gents of his Acquaintance, men of Honour and figure. G. concurred and urged, and dropped Hints if not Anecdotes, vs. the old one. Hints were dropped to him by others that I should employ Constables and so deprive him of his Profits. So that his Interest, his Vanity, his Honour, were all touched. It cost me much Pains, at least 2 Journeys to Boston, one to Mr. Niles’, one to Germantown, one to Mr. Bullards, and Majr. Crosbeys. The Writing of a long Bond. The solicitation of Credentials, of sureties and of the office. More solicitation procured it. And altho it was not much disguised or concealed, yet it was so silently conducted that I believe the grand Adversary never once suspected it. All the Wiles and Malice of the old serpent would have been employed against it, if it had been known or suspected. But there was one Particular of mere Luck, to which we were much indebted—vizt. the Complaint of Cudworth against T. That unfriendly, unbrotherly, unneighbourly, as well as rash and unmannerly, Spurning of the Execution, and then sending it to Gould, where it was lost, gave the great Man an ill opinion of his sub. and made him more willing and ready, at my solicitation, to constitute another, and even without consulting Thayer.
      
      
       
        
   
   To obtain the appointment of his brother Peter Boylston Adams as a deputy sheriff of Suffolk co. This was, as JA explained in his Autobiography, “in pursuance of my plan of reforming the practice of Sheriffs and Pettyfoggers” in drawing writs. A bill of costs from Peter for serving a long list of writs for JA, 1764–1766, remains in the Adams Papers, under the date of 26–27 Sept. 1766.


       
       
        
   
   A line across the page follows this paragraph in the MS, so that what follows may have been—and probably was—written one or more days later.


       
       
        
   
   Probably Stephen Greenleaf, sheriff of Suffolk co.


       
       
        
   
   Possibly “Mere,” as rendered by CFA (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:129).


       
       
        
   
   “subordinate”?


       
      
       

      June 20th. 1761.
      
      
       I have latterly arose much earlyer than Usual. Arose at five and at 6 O’clock, instead of 8 and 9. The Mornings are very long, and fine opportunities for Study. They are cool and pleasant. But I have not improved my Time, properly. I have dozed and sauntered away much of my Time. This morning is very fine. The clear sky, the bright sun, the clean Groves and Grass, after so fine a Rain are very pleasant. But the Books within this Chamber have a much better Title to my Attention than any of the rural scenes and objects without it. I have been latterly too much in the World, and too little in this Retreat. Abroad, my Appetites are solicited, my Passions inflamed, and my Understanding too much perverted, to judge wisely of Men or Things. But in this Retreat, where neither my Senses nor Appetites nor Passions are excited, am able to consider all Things more coolly, and sensibly. I was guilty of rash and profane Swearing, of rough and indecent Virulence vs. the Characters of Goffe, J. Russell, Lieutenant Governor, &c. Not but that there have been Faults in their Characters and Conduct, that every honest Man ought to resent.
      
      

      Saturday June 20th. 1761.
      
      
       I have been interrupted from Reading this Institute ever since Feby. Amidst the Dissipations of Business, Pleasure, Conversation, Intrigue, Party &c. what mortal can give Attention to an old latin Institute of the Cannon Law? But it is certainly worth while to proceed and finish it, as I have already been 2/3 thro it.
      
      
       
        
   
   This second entry so dated is from D/JA/4, JA’s desultory record of studies. The “Institute” here mentioned is Lancelotti’s compilation of canon law; see entries of 27 Jan., above, and 17 Oct., below.


       
      
     